Title: From Thomas Jefferson to Jonathan Williams, 3 July 1796
From: Jefferson, Thomas
To: Williams, Jonathan


                    
                        Dear Sir
                        Monticello July 3. 1796.
                    
                    I take shame to myself for having so long left unanswered your valuable favor on the subject of the mountains. But in truth I am become lazy as to every thing except agriculture. The preparations for harvest, and the length of the harvest itself which is not yet finished, would have excused the delay however at all times and under all dispositions. I examined with great satisfaction your barometrical estimate of the heights of our mountains, and with the more as they corroborated conjectures on this subject which I had made before. My estimates had made them a little higher than yours (I speak of the blue ridge.) Measuring with a very nice instrument the angle subtended vertically by the highest mountain of the Blue ridge opposite to my own house from a distance of about 18. miles South westward I made the height about 2000. f. as well as I remember, for I can no longer find the notes I made. You make the South Side of the mountain near Rockfish gap 1722. f. above Woods’s. You make the other side of the mountain 767 f. Mr. Thomas Lewis deceased an accurate man, with a good quadrant made the North side of the highest mountain opposite my house something more (I think) than 1000. f. but the mountain estimated by him and myself is probably higher than that next Rockfish gap. I do not remember from what principles I estimated the peeks of Otter at 4000. f. But some late observations of judge Tucker’s coincided very nearly with my estimate. Your measures confirm another opinion of mine that the blue ridge on it’s South side is the highest ridge in our country compared with it’s  base. I think your observations on these mountains well worthy of being published, and hope you will not scruple to let them be communicated to the world.—You wish me to present to the Philosophical society the result of my philosophical researches since my retirement. But my good Sir I have made researches into nothing but what is connected with agriculture. In this way I have a little matter to communicate, and will do it ere long. It is the form of a Mouldboard of least resistance. I had some years ago concieved the principles of it, and I explained them to Mr. Rittenhouse. I have since reduced the thing to practice and have reason to believe the theory fully confirmed. I only wish for one of those instruments used in England for measuring the force exerted in the draught of different ploughs &c. that I might compare the resistance of my mould board with that of others. But these instruments are not to be had here. In a letter of this date to Mr. Rittenhouse I mention a discovery in animal history very signal indeed, of which I shall lay before the society the best account I can, as soon as I shall have recieved some other materials which are collecting for me.—I have seen with extreme indignation the blasphemies lately vended against the memory of the father of American philosophy. But his memory will be preserved and venerated as long as the thunders of heaven shall be heard or feared. With good wishes to all of his family and sentiments of great respect and esteem to yourself I am Dear Sir Your most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                